 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF TEXAS

 

FOR THE NORTHERN DISTRICT OF TEXAS FILED
AMARILLO DIVISION
OCT | 5 2019
NOVA CASUALTY COMPANY, LTD.,

 

 

 

or ERK, U.S. DI
Plaintiff and Counter-Defendant, c US. DISTRICT COURT

 

 

 

v.
CATTLE TOWN FEEDERS, LTD., CIVIL ACTION NO. 2:17-CV-122-Z-BR

Defendant, Counter-Plaintiff, and
Third-Party Plaintiff,

Vv.

ARGONAUT INSURANCE COMPANY,

CO? WOR UO? WOR LOR? WOR? WOR LOR CGN COR CO? Or LOD HOD CO? CO?

Third-Party Defendant.

ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND CONCLUSIONS

On March 29, 2019, the United States Magistrate Judge entered findings and conclusions
on Cattle Town Feeders, Ltd.’s (“CTF”) Motion to Dismiss (ECF No. 56). The Magistrate Judge
RECOMMENDS that CTF’s motion (ECF No. 56) be DENIED. CTF filed objections to the
findings, conclusions, and recommendation on April 12, 2019 and April 19, 2019 (ECF Nos. 63
& 64), which Nova Casualty Company, Ltd. (“Nova”) responded to on April 26, 2019 (ECF
No. 65). After making an independent review of the pleadings, files, and records in this case, the
findings, conclusions, and recommendation of the Magistrate Judge, CTF’s objections, and Nova’s
response to CTF’s objections, the Court concludes that the findings and conclusions are correct.!

This Court has subject matter jurisdiction.

 

1 The Court takes judicial notice that the Parties agree on the relevant Nova Policy Endorsement applicable to this
action in their post-FCR filings (ECF No. 64 at 4; ECF No. 65 at 3). Specifically, the Endorsement with Texas
Changes, AAG00050311—which includes changes to the main policy document regarding Legal Action and
Appraisal—contains the relevant policy language. This clarification does not affect the Court’s decision with respect
to CTF’s Motion to Dismiss (ECF No. 56).

 
It is therefore ORDERED that the findings, conclusions, and recommendation of the
Magistrate Judge are ADOPTED. CTF’s motion (ECF No. 56) is DENIED.

SO ORDERED,

October_/5 , 2019. Mts

TTHEW J. KACSMARYK _
ITED STATES DISTRICT JUDGE

 
